              Case 1:19-cr-00102-TSE Document 1 Filed 12/14/18 Page 1 of 1 PageID# 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Co
                                                                  for the

                                                      Eastern District of Virginia

                 United States of America
                               V.

                                                                            Case No. 1:18-MJ
                        Paul J. Wilson


                                                                             UNDER SEAL


                          Defendant(s)


                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              April 21, 2013 - July 15, 2015      in the county of               Fairfax          in the

      Eastern          District of              Virginia         ,the defendant(s) violated:

            Code Section                                                       Offense Description
18 U.S.C. §§ 2252(a)(1) and (b)(1)                Interstate transportation of child pornography
and 2




         This criminal complaint is based on these facts:
See attached Affidavit.




         sf Continued on the attached sheet.


Reviewed by: SAUSA Kyle Reynolds                                                               Complainant's signature

                                                                                      Special Agent Ted P. Delacourt, FBI
                                                                                               Printed name and title


Sworn to before me and signed in my presence.
                                                                                         ra (Jarroll Buchanan
                                                                                 'United States Magistrate Judge
Date:        \
              24A                                                                                  Judge's signature

City and state:                         Alexandria, Virginia                   Hon. Theresa C.Buchanan, U.S. Magistrate Judge
                                                                                               Printed name and title
